Citation Nr: 0818843	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-07 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed. 

In an October 2006 decision, the Board denied the claims of 
entitlement to an initial evaluation in excess of 40 percent 
for bilateral hearing loss and entitlement to service 
connection for vertigo.  The veteran subsequently appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2008 Order, the Court 
vacated the October 2006 Board decision only pertaining to 
the denial of service connection for vertigo and remanded for 
readjudication consistent with the Joint Motion for Remand.  

The veteran withdrew his appeal as to entitlement to an 
initial evaluation in excess of 40 percent for bilateral 
hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the Joint Motion, the Board erred in the prior 
decision by failing to consider: the findings from a February 
2006 VA examination report; evaluate the claim under 
Diagnostic Code 6204 and; assist the veteran in obtaining a 
December 2005 VA examination report and then evaluate such 
evidence. 

Initially, the Board notes that there is no February 2006 VA 
examination report of record.  According to the Joint Motion, 
pages 2-3, the Board failed to consider the findings from a 
February 2006 VA examination report in the prior decision.  
Specifically, the Joint Remand indicated that the February 
2006 VA examiner noted that the veteran's "dizziness" was a 
symptom of both his service-connected "hearing loss" and of 
his "tinnitus secondary to hearing loss."  This report is 
not of record and is not listed in the Certified List before 
the Court.  There is a January 2006 VA examination report; 
however, this report does not relate the veteran's symptoms 
of dizziness to hearing loss or tinnitus.  Nevertheless, as 
the Joint Motion has referenced potentially material evidence 
that is not of record, the Board will remand to the RO in 
order to obtain such evidence, if it exists. 

Additionally, the Board finds that a new VA examination with 
etiological opinion is required in this case.  In granting 
service connection for hearing loss and tinnitus, the RO 
conceded significant acoustic exposure in service.  The 
record also demonstrates a current diagnosis of vertigo from 
the veteran's private physicians in 2003.  However, this 
diagnosis is in dispute as VA examinations have not 
separately diagnosed dizziness.  Further, no VA examiner has 
specifically addressed whether the veteran's vertigo is 
related to his in-service acoustic trauma, or otherwise 
related to his hearing loss or tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain any VA 
examination 
report dated in February 2006 that 
references the veteran's hearing loss, 
tinnitus, or vertigo.  Such document 
should be incorporated into the record.  
In the event that no such examination 
report exists, a written statement in the 
record should be made to that effect.    

2.	The RO should arrange for an 
appropriate VA 
examination to determine if the veteran 
has a disability associated with his loss 
of balance.  All indicated tests and 
studies should be performed.  For purposes 
of the examination, it should be assumed 
that the veteran was exposed to 
significant acoustic trauma in service.  

If a disability related to his loss of 
balance is found, the examiner should 
express an opinion as to whether the 
disability is at least as likely as not 
related to the veteran's service (acoustic 
trauma) or secondary to, or aggravated by, 
one of the veteran's service-connected 
disabilities, such as hearing loss or 
tinnitus.  The rationale for all opinions 
expressed should be explained.  The claims 
file should be made available to the 
examiner for proper review of the medical 
history, including the veteran's 2003 
private treatment records from the Choctaw 
Nation Health Services Authority (tabbed 
in green), the 2006 Oklahoma Department of 
Public Safety form used to apply for 
handicapped parking, and all prior VA 
audiological evaluations through 2007 
(tabbed in yellow).  The examination 
report is to reflect whether such a review 
of the claims file was made.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



